292 S.W.3d 614 (2009)
Linda STRINGFIELD, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70814.
Missouri Court of Appeals, Western District.
September 29, 2009.
Linda Stringfield, Acting Pro Se, Kansas City, MO, for appellant.
Rachel M. Lewis, Esq., Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J, JAMES EDWARD WELSH, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Ms. Linda Stringfield appeals the decision of the Labor and Industrial Commission denying her application for unemployment benefits. For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).